Citation Nr: 1012085	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from March 1971 to 
January 1973, from December 1994 to March 1995, and from 
December 1990 to May 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from February and October 
2006 rating decisions by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that an examination is necessary prior to 
adjudication of the Veteran's appeal, in order to determine 
if the Veteran's diagnosed posttraumatic stress disorder 
(PTSD) is based upon a verified stressor.

Under the VCAA, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2009).  VA's 
duty to assist includes providing a medical examination when 
it is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the disorder; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f) (2009).  The PTSD diagnosis must be made in 
accordance with the criteria of Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) 
(2009).

A review of the claims file indicates that in multiple 
private and VA medical records, various VA and private health 
care providers diagnosed PTSD, but did not provide a stressor 
upon which their diagnoses were based.  The Veteran's service 
personnel records indicate that he was in Vietnam from 
September 7, 1971 to April 19, 1972.  The Veteran asserted 
that while he was with Delta LSA/48th Transportation Company 
in Saigon or Long Binh, sometime from January 1972 to March 
1972, an ammunition dump was blown up, killing one person in 
his company and injuring several others.  A March 1972 Award 
of the Army Commendation Medal noted that the Veteran's 
current unit was the Delta LSA/48th Transportation Group.  In 
August 2009, the JSRRC noted that on April 16, 1972, an 
ammunition dump was blown up at Binh Thuy Army Post, where 
the Delta LSA/48th Transportation Group was located at that 
time.  Accordingly, a PTSD examination is required to 
determine if the Veteran's PTSD is based upon this stressor.  
See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(noting that a veteran's presence with a unit that was 
present when enemy attacks occurred strongly suggests that he 
was exposed to such attacks).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran 
with an appropriate VA mental health 
examination to ascertain the nature, 
severity, and etiology of his PTSD.  The 
examiner must provide an opinion regarding 
etiology based upon the following 
stressor:  an ammunition dump being blown 
up, killing one person in the Veteran's 
company and wounding several others.  The 
examiner may only consider this event for 
the purpose of determining whether the 
Veteran was exposed to an in-service 
stressor.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings.  If the diagnosis of 
PTSD, in accordance with the DSM-IV, is 
deemed appropriate, the examiner must 
specify (1) whether the stressor found to 
be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and the inservice 
stressor.  If the examiner finds that a 
diagnosis of PTSD is not appropriate, the 
examiner must reconcile that opinion with 
the multiple diagnoses already of record.  
The report of examination must include a 
complete rationale for all opinions 
expressed.  

2.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

